230 F.2d 610
56-2 USTC  P 9743
S. S. PIERCE COMPANY, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 4962.
United States Court of Appeals First Circuit.
March 21, 1956.

William N. Swift, Boston, Mass., with whom Henry Wheeler, III, and Hutchins & Wheeler, Boston, Mass., were on brief, for appellant.
C. Guy Tadlock, Attorney, Department of Justice, Washington, D.C., with whom H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott and Fred E. Youngman, Sp. Assts. to Atty. Gen., Anthony Julian, U.S. Atty., and Arthur I. Weingerg, Asst. U.S. Atty., Boston, Mass., were on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The judgment of the District Court is vacated, 127 F.Supp. 396, and the case is remanded to that Court for further proceedings not inconsistent with the decision of the Supreme Court of the United States of March 5, 1956, in the case of United States of America v. Leslie Salt Co., 76 S.Ct. 416.